Allen, J.
delivered the opinion of the Court.
The question presented by the special verdict as to the proper construction of the will of Benjamin Hall deceased, has been frequently under consideration in this Court. The case of Bells v. Gillespie, 5 Rand. 273, presented precisely the same question, and the principle there settled rules this case. That case conformed to the earlier decisions of this Court, giving a construction to the laws docking entails; and it has been recognized and followed in the subsequent cases of Broaddus & wife v. Turner, 5 Rand. 308; Griffith v. Thomson, 1 Leigh 321; Callava v. Pope, 3 Leigh 103 ; and Deane v. Hansford, 9 Leigh 253. The principle thus firmly established by a series of adjudications has become a rule of property in the construction of wills made prior to 1819, and ought not now to be questioned, the more especially as but few cases are likely to occur hereafter in which the question can arise. According to these authorities the will in this case created an estate tail in the first taker by express words; and the bequest over after the death of the daughter without heirs, was an executory limitation after an indefinite failure of issue, and therefore void, and the daughters took the slaves in absolute property.
Judgment affirmed with costs.
Baldwin, J. dissented.